Title: To James Madison from John Gavino, 20 November 1802 (Abstract)
From: Gavino, John
To: Madison, James


20 November 1802, Gibraltar. No. 103. Refers to his last, no. 102 of 5 Nov., about the Moorish ship which continues laid up. “The last Letter recieved from Consul Simpson was under date of 11t: Inst:, had no answer from the Emperour regarding the Refference of the Certificates which was refused, & feard when came would be unpleasent.” Has received JM’s 26 Aug. circular and will attend to its contents. The king has ordered that all ships from Pennsylvania and Maryland be held in fourteen days’ quarantine, “provided no one Died on the Passage or Sick on board, Account the Fever—but the Cargo (if not of Contumatiouse Nature) in the mean time may be Landed under the usual Precautions.” The Prosperity of Philadelphia carrying a cargo of flour and staves was turned away from Cádiz; “she came here Landed her Cargo & was Yesterday admitted to Prattick.” On 11 Nov., Captain Barron in the New York arrived at Algeciras in thirty-five days from Hampton Roads but was refused pratique. Barron came to Gibraltar in the New York’s boat, was admitted, and delivered dispatches for Simpson which Gavino has forwarded. Barron sailed on 16 Nov. in search of Morris, “who only arrived at Leghorn the 12t: of last Month with the Convoy from hence.” On 17 Nov. the John Adams under Captain Rodgers arrived, was admitted, and departed 19 Nov. also in search of Morris. Encloses extracts of two letters he received “this day” from the Swedish agent at Gibraltar containing news of a truce between Sweden and Tripoli. During the past two weeks four royal vessels have arrived from England with messages for the governor. The first dispatches aroused apprehensions of a new war, but subsequent ones dispelled them. On 19 Nov. the Niger arrived in twelve days from Portsmouth with reinforcements for regiments at Malta, indicating that Great Britain means to retain the island. Gen. Hildebrand Oakes was on board the Niger to take command at Malta. “I have this moment recieved an Express from Capn: Murray of the Constellation inclosing Letters for Capn: Campbell which have sent to Alguesiras.” Captain Murray put into Málaga for repairs, the Constellation having sprung its foremast. When the ship is repaired, Murray will come to Gibraltar for provisions and accompany the reinforcement fleet to Malta. Unfortunately, Barron left Malaga “a few hours before Capn: Murray arrived, as they would not admit him to Prattick.” If Rodgers follows his intentions to stop at Málaga, he will see Murray and receive Morris’s orders.
 

   
   RC and enclosures (DNA: RG 59, CD, Gibraltar, vol. 2). RC 3 pp. Docketed by Wagner. For enclosures, see n. 5.



   
   See Gavino to JM, 5 Nov. 1802.



   
   See Gallatin to JM, 16 Aug. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:490 and n. 5).



   
   These were probably JM’s 27 July and 22 Aug. 1802 letters to Simpson (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:431–32, 507–8).



   
   Morris had left Gibraltar with the convoy on 18 Aug. (Gavino to JM, 19 Aug. 1802, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:501).




   
   Gavino enclosed copies (2 pp.) of a 23 Oct. 1802 letter (in French) from François-Philippe Folsch to Frederick Christiensen and a 2 Oct. 1802 letter from P. N. Burstrom to Christiensen.



   
   A full transcription of this document has been added to the digital edition.

